     Case 2:19-cv-01240-MCE-AC Document 10 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELLE-LAEL BRYANNA                             No. 2:19-cv-1240 MCE AC P
      NORSWORHTY,
12
                        Petitioner,
13                                                      ORDER
             v.
14
      J. ESPINOZA,
15
                        Respondent.
16

17

18          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

19   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On March 23, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on petitioner and which contained notice to petitioner that any objections to

23   the findings and recommendations were to be filed within fourteen days. ECF No. 9. Petitioner

24   has not filed objections to the findings and recommendations.

25          The Court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

27   ORDERED that:

28   ///
                                                       1
     Case 2:19-cv-01240-MCE-AC Document 10 Filed 04/30/20 Page 2 of 2

 1           1. The findings and recommendations filed March 23, 2020, (ECF 9) are ADOPTED in

 2   full;

 3           2. This case is DISMISSED without prejudice.

 4           IT IS SO ORDERED.

 5
     Dated: April 29, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
